Citation Nr: 1228936	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  09-17 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to a right knee and leg disability.

2.  Entitlement to service connection for a right knee and leg disability (claimed as arthritis), to include as a result of an undiagnosed illness.

3.  Entitlement to service connection for a skin rash, to include as a result of an undiagnosed illness.

4.  Entitlement to service connection for a disability manifested by swollen lymph nodes (claimed as lymphnoids), to include as a result of an undiagnosed illness.   


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from February 1979 to February 1983.  He subsequently had two years of unverified service in the Navy Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The psychiatric issue has been recharacterized as noted on the title page given the nature of the Veteran's claim, the medical evidence of record, and the Veteran's contentions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record); Robinson v. Mansfield, 21 Vet. App. 545 (2008) (the Board must discuss all theories of entitlement raised by the veteran or by the evidence of record).  The remaining claims have been recharacterized in light of the Veteran's contentions that these problems are the result of his Persian Gulf service.
 
The Veteran requested a Board and a Decision Review Officer (DRO) hearing on his May 2009 VA Form 9.  In a letter dated September 2011, the RO informed the Veteran that a DRO hearing had been scheduled for October 19, 2011.  In correspondence dated October 13, 2011, the Veteran's attorney indicated that the Veteran was financially unable to attend the scheduled DRO hearing and requested an informal telephone conference instead.  A review of the record indicates that a conference was held on October 19, 2011.  In a letter dated May 2012, the RO informed the Veteran that a Board hearing had been scheduled for June 26, 2012.  In a June 2012 affidavit, the Veteran stated that he was financially unable to attend the Board hearing and requested that a decision be made based on the evidence in the claims file.  In a correspondence dated June 21, 2012, the Veteran's attorney affirmed that the Veteran wished to withdraw his request for a Board hearing.  The Veteran having withdrawn his hearing requests, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e)(2011).

Additionally, the Veteran submitted his affidavit after the appeal had been certified to the Board.  This statement was accompanied by a waiver of consideration by the agency of original jurisdiction (AOJ).  See 38 C.F.R § 20.1304 (2011).

At the beginning of the appeal, the Veteran was represented by the Disabled American Veterans (DAV).  In a September 2009 VA Form 21-22a, the Veteran appointed Colin E. Kammerly, attorney at law, as his representative, thereby revoking the DAV's power of attorney.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on his part.


REMAND

Although further delay is regrettable, the Board finds that additional development is needed to adjudicate the issues on appeal.
 
As an initial matter, the Board notes that the Veteran's original claims file was lost, and the current file has been rebuilt.  In such circumstances, there is a heightened obligation to assist the Veteran in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).

The Board finds that additional service treatment records (STRs) need to be obtained.  Specifically, the Veteran and his attorney maintain that some of his STRs are missing.  See December 2008 VA Form 21-4138.  He correctly observes that the Social Security number listed on some of the STRs from his active duty service is incorrect.  In this regard, the Board notes that the Veteran's DD Form 214 lists the correct social security number.  The Board also notes that the Veteran's VA Form 21-526 reflects Reserve service from February 1983 to February 1985, and that the STRs include a November 1973 enlistment/reenlistment examination.  Furthermore, the Veteran maintains that he was deployed three times to the Persian Gulf during his active duty service.  Thus, upon remand the RO should attempt to verify all periods of Reserve duty and obtain any STRs associated with that service, as well as additional STRs associated with the Veteran's active duty service, using both the wrong social security number and the correct one.  The RO should also attempt to obtain available service personnel records to determine if the Veteran had service in Southwest Asia.

In addition, the claims file indicates that the Veteran recently applied for disability benefits from the Social Security Administration  (SSA) because of a right leg problem.  Those records are not in the claims file.  The duty to assist extends to obtaining SSA records where they are relevant to the issue under consideration.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010). 

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records, VA and non-VA, pertaining to the disorders at issue should be obtained and added to the claims file.

2. Contact the service department, or other records repository as appropriate, and request verification of the dates of the Veteran's Reserve service, including any periods of active duty for training or inactive duty for training.  Also, obtain any medical and personnel records associated with the Veteran's active duty and Reserve service and associate them with the claims file.  The Board is particularly interested in service personnel records that would tend to confirm the location(s) of the Veteran's duty stations, to include any service in Southwest Asia.  Any search should include both social security numbers listed on the December 2008 VA Form 21-4138.  

All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  If these records cannot be obtained, a notation to that effect should be inserted in the file and the Veteran should be so notified.  

3. Based on any records received pursuant to paragraph 2 of this Remand, the AOJ should make a specific determination as to whether the Veteran served in Southwest Asia. 

4. Obtain from the SSA copies of any decision awarding or denying disability benefits to the Veteran as well as the medical records relied upon concerning that claim.  All such available documents should be associated with the claims file.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  If these records cannot be obtained, a notation to that effect should be inserted in the file and the Veteran should be so notified.  

5. After completion of the above and any additional development of the evidence deemed necessary,  readjudicate the claims on appeal.  If any claim remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

